USCA11 Case: 20-14796   Document: 31-1     Date Filed: 12/22/2022   Page: 1 of 7




                                                 [DO NOT PUBLISH]
                                  In the
              United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                               No. 20-14796
                         Non-Argument Calendar
                         ____________________

       UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,
                                  versus
       PETER CHRISTIAN BOULETTE,


                                                 Defendant-Appellant.


                         ____________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                D.C. Docket No. 2:06-cr-00131-RDP-HNJ-1
                         ____________________
USCA11 Case: 20-14796      Document: 31-1     Date Filed: 12/22/2022     Page: 2 of 7




       2                      Opinion of the Court                 20-14796


       Before JILL PRYOR, BRASHER, and ANDERSON, Circuit Judges.
       PER CURIAM:
               Peter Christian Boulette, proceeding pro se, appeals the dis-
       trict court’s denial of his motion for compassionate release under
       18 U.S.C. § 3582(c)(1)(A). He argues that the district court abused
       its discretion by applying the policy statement in U.S.S.G. § 1B1.13,
       which he argues is inapplicable to motions filed by prisoners, and
       by finding that he did not present extraordinary and compelling
       reasons for release and that release was not warranted under the
       § 3553(a) factors.
               We review de novo whether a defendant is eligible for a sen-
       tence reduction under 18 U.S.C. § 3582(c)(1)(A). United States v.
       Giron, 15 F.4th 1343, 1345 (11th Cir. 2021). We will then review a
       district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for an
       abuse of discretion. Id. “A district court abuses its discretion if it
       applies an incorrect legal standard, follows improper procedures in
       making its determination, or makes clearly erroneous factual find-
       ings.” Id.
              Before the First Step Act of 2018, Pub. L. No. 115-391, 132
       Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”), 18 U.S.C.
       § 3582(c)(1)(A) allowed the district court to reduce a prisoner’s
       term of imprisonment upon motion of the Director of the Bureau
       of Prisons (“BOP”), after considering the factors set forth in
       § 3553(a), if it found that extraordinary and compelling reasons
USCA11 Case: 20-14796      Document: 31-1     Date Filed: 12/22/2022     Page: 3 of 7




       20-14796               Opinion of the Court                         3

       warranted such a reduction. 18 U.S.C. § 3582(c)(1)(A) (effective
       November 2, 2002, to December 20, 2018). The First Step Act
       amended 18 U.S.C. § 3582(c)(1)(A) to allow the court to reduce a
       defendant’s term of imprisonment also upon motion of the defend-
       ant, after the defendant has fully exhausted all administrative rights
       to appeal a failure of the BOP to bring a motion on the defendant’s
       behalf, or the lapse of 30 days from the receipt of such a request by
       the warden of the defendant’s facility, whichever is earlier. See
       First Step Act § 603; 18 U.S.C. § 3582(c)(1)(A). A district court may
       grant compassionate release if: (1) an extraordinary and compelling
       reason exists; (2) a sentencing reduction would be consistent with
       U.S.S.G. § 1B1.13; and (3) the § 3553(a) factors weigh in favor of
       compassionate release. United States v. Tinker, 14 F.4th 1234,
       1237-38 (11th Cir. 2021). When the district court finds that one of
       these three prongs is not met, it is not required to examine the
       other prongs. Giron, 15 F.4th at 1348. Factors under § 3553(a) that
       the district court may consider include the criminal history of the
       defendant, the seriousness of the crime, the promotion of respect
       for the law, just punishment, protecting the public from the de-
       fendant’s crimes, and adequate deterrence. 18 U.S.C. § 3553(a).
              The policy statements applicable to § 3582(c)(1)(A) are
       found in U.S.S.G. § 1B1.13, which, notably, has not been amended
       since the First Step Act was passed and refers only to a sentence
       reduction upon a motion from the BOP Director. See U.S.S.G.
       § 1B1.13 (stating that a court may reduce a prisoner’s sentence only
       upon a motion from the BOP Director). The commentary to
USCA11 Case: 20-14796      Document: 31-1      Date Filed: 12/22/2022     Page: 4 of 7




       4                       Opinion of the Court                 20-14796

       § 1B1.13 states that extraordinary and compelling reasons exist un-
       der any of the circumstances listed, as long as the court determines
       that the defendant is not a danger to the safety of any other person
       or to the community, as provided in 18 U.S.C. § 3142(g). See
       U.S.S.G. § 1B1.13; id., comment. (n.1). The commentary lists a de-
       fendant’s medical condition, age, and family circumstances as pos-
       sible “extraordinary and compelling reasons” warranting a sen-
       tence reduction. U.S.S.G. § 1B1.13, comment. (n.1(A)-(C)). A pris-
       oner’s rehabilitation is not, by itself, an extraordinary and compel-
       ling reason warranting a sentence reduction. Id., comment.
       (n.3). The commentary also contains a catch-all provision for
       “other reasons,” which provides that a prisoner may be eligible for
       a sentence reduction if “[a]s determined by the Director of the Bu-
       reau of Prisons, there exists in the defendant’s case an extraordinary
       and compelling reason other than, or in combination with,” the
       other specific examples listed. Id., comment. (n.1(D)).
              In Bryant, we concluded that § 1B1.13 applies to all motions
       for compassionate release filed under § 3582(c)(1)(A), including
       those filed by prisoners, and thus a district court may not reduce a
       sentence unless a reduction would be consistent with § 1B1.13’s
       definition of “extraordinary and compelling reasons.” United
       States v. Bryant, 996 F.3d 1243, 1262-64 (11th Cir.), cert. denied, 142
       S. Ct. 583 (2021). Next, we concluded that the catch-all provision
       in the commentary to § 1B1.13 did not grant to district courts, in
       addition to the BOP, the discretion to develop other reasons out-
       side those listed in § 1B1.13 that might justify a reduction in a
USCA11 Case: 20-14796       Document: 31-1      Date Filed: 12/22/2022      Page: 5 of 7




       20-14796                Opinion of the Court                           5

       defendant’s sentence. Id. at 1248, 1263, 1265. Thus, we rejected
       Bryant’s argument that his situation presented extraordinary and
       compelling reasons because he would not be subject to a 25-year
       mandatory minimum sentence for his multiple § 924(c) offenses if
       he had been sentenced after enactment of the First Step Act. Id. at
       1251, 1257-58, 1265.
              The weight given to any specific § 3553(a) factor is commit-
       ted to the sound discretion of the district court. Tinker, 14 F.4th at
       1241. A district court abuses its discretion when it “(1) fails to afford
       consideration to relevant factors that were due significant weight,
       (2) gives significant weight to an improper or irrelevant factor, or
       (3) commits a clear error of judgment in considering the proper
       factors.” Id. (quotation marks omitted). Where consideration of
       the § 3553(a) factors is mandatory, district courts need not address
       each of the § 3553(a) factors or all of the mitigating evidence. Id.
       Instead, an acknowledgement by the district court that it consid-
       ered the § 3553(a) factors and the parties’ arguments is sufficient.
       Id. The record must indicate that the district court considered a
       number of the factors. Id.
              Documents filed by pro se litigants are to be liberally con-
       strued and must be held to less stringent standards than documents
       drafted by attorneys. Estelle v. Gamble, 429 U.S. 97, 106 (1976).
       Issues not raised in an initial brief are deemed forfeited and will not
       be addressed absent extraordinary circumstances. United States v.
       Campbell, 26 F.4th 860, 873 (11th Cir.) (en banc), cert. denied, No.
       21-1468 (U.S. Oct. 3, 2022).
USCA11 Case: 20-14796      Document: 31-1      Date Filed: 12/22/2022     Page: 6 of 7




       6                       Opinion of the Court                 20-14796



               Here, this Court made clear in its intervening decision in
       Bryant that U.S.S.G. § 1B1.13 is the applicable policy statement for
       all § 3582(c)(1)(A) motions, even those filed by prisoners, so the dis-
       trict court did not abuse its discretion in applying § 1B1.13 to Bou-
       lette’s case. 996 F.3d at 1262. As to Boulette’s arguments for ex-
       traordinary and compelling reasons for release, the district court
       correctly determined that Boulette’s proffered reasons for release,
       such as his post-sentencing rehabilitation and the harsh nature of
       his sentence, arose under the “catch all” provision of U.S.S.G. §
       1B1.13, Application Note 1(D). While the district court addressed
       those reasons on the merits, this Court subsequently determined
       in Bryant that the district court was not authorized to determine
       that other extraordinary and compelling reasons for relief existed
       beyond those listed in § 1B1.13. Bryant, 996 F.3d at 1248, 1263,
       1265. The only argument Boulette made in his § 3582(c)(1)(A) mo-
       tion that could be considered an extraordinary and compelling rea-
       son under § 1B1.13 was his argument that he should be released
       due to the health risks posed by COVID-19, but he did not address
       this argument in his brief, and it is thus forfeited before this Court.
       Campbell, 26 F.4th at 873. Thus, the district court correctly deter-
       mined that Boulette failed to show an extraordinary and compel-
       ling reason for release, and this Court may affirm on this basis
       alone. See Tinker, 14 F.4th at 1237-38.
              Additionally, the district court also did not abuse its discre-
       tion in determining that compassionate release was not warranted
USCA11 Case: 20-14796      Document: 31-1     Date Filed: 12/22/2022     Page: 7 of 7




       20-14796               Opinion of the Court                         7

       under the § 3553(a) factors. The district court considered Bou-
       lette’s arguments that he had worked to rehabilitate himself while
       incarcerated but determined that in light of the seriousness of his
       conviction of 6 felony counts, including illegal possession of a fire-
       arm and possession with intent to distribute more than 50 grams of
       methamphetamine, releasing him early would not reflect the seri-
       ousness of his offenses or the needs to promote respect for the law,
       provide just punishment for his past behaviors, afford adequate de-
       terrence to criminal conduct in the future, or protect the commu-
       nity. Because the record reflects that the district court considered
       Boulette’s arguments and mitigating evidence and the district court
       had broad discretion in deciding what weight it would give to the
       § 3553(a) factors, Boulette has not shown that the district court
       abused its discretion in determining that compassionate release
       was not warranted under the § 3553(a) factors, particularly as Bou-
       lette’s sentence had already been commuted to half its original
       length. See Tinker, 14 F.4th at 1241.
              Therefore, the district court did not abuse its discretion in
       denying Boulette’s motion for compassionate release. Accord-
       ingly, we affirm.
             AFFIRMED.